 



Exhibit 10.22
AGREEMENT AND RELEASE
The Federal Home Loan Bank of Pittsburgh (“Bank”) and William G. Batz
(“Employee”) have entered into this AGREEMENT AND RELEASE (“Agreement”) in
consideration of the payments to Employee as specified in this Agreement, and in
consideration of the promises and representations below, intending to be legally
bound, as follows:

1.   Due to the elimination of Employee’s current position as Chief Operating
Officer, Employee’s employment with the Bank will terminate on May 31, 2008.  
2.   In return for Employee’s agreeing to the terms of this Agreement, the Bank
agrees to pay Employee the amounts, make the medical insurance contributions and
provide outplacement as set forth below:

  a.   The Bank shall pay Employee the amount equivalent to twelve (12) months
of Employee’s current base salary. This amount shall be paid in 24 semi-monthly
installments with the first payment due on June 13, 2008 and the final
installment payment due on May 29, 2009. The gross amount of each single
installment payment shall be seventeen thousand eight hundred sixty-three
dollars and forty-two cents ($17,863.42). The total salary continuation payments
shall equal and not exceed four hundred twenty-eight thousand seven hundred
twenty-two dollars and eight cents ($428,722.08).     b.   Payment Under the
Long-Term Incentive (“LTI”) Plan. The gross amount of $34,751.66 representing
the previously retained portion (20%) of the 2007 LTI award plus interest at the
applicable annual notional interest rate of 4.6% from March 1, 2008 to June 13,
2008. This amount shall be paid to Employee on June 13, 2008.     c.   Any 2008
accrued and unused vacation days as of May 31, 2008 (net of repayment of the
$1,000 outstanding travel advance), shall be paid to Employee by June 13, 2008.
    d.   The gross amount of $237,000. This amount shall be paid to Employee in
a lump sum on June 30, 2008.     e.   During the period from March 31, 2008
through May 31, 2008, Employee shall work on such projects and assignments as
shall be provided for him by the Bank President and perform such other duties as
shall be required.     f.   Bank Contributions to Medical Insurance Benefits
Continuation Coverage. During the period from June 1, 2008 through May 31, 2009,
the Bank will pay the employer’s portion of the premiums for Employee’s
continued participation in the applicable Bank group medical insurance program
consistent with his elections, to the same extent that the Bank pays the
employer’s portion for its active employees. The Employee shall contribute the
employee’s portion of the premiums for participation in the Bank’s applicable
medical insurance program and such amounts shall be deducted from the
semi-monthly salary continuation payments referenced above.     g.   During the
period from May 31, 2008 through May 31, 2009, the Bank will provide Employee
outplacement assistance services with a firm identified by the Employee and
agreed to by the Bank in an amount not to exceed Twenty

1



--------------------------------------------------------------------------------



 



      Thousand Dollars ($20,000), if Employee desires to avail himself of such
services. No outplacement assistance services will be provided after May 31,
2009.

Employee acknowledges and agrees that the payment amounts set forth above are
gross amounts subject to all tax withholdings required by federal, state and/or
local laws (to the extent applicable). Pursuant to the final Treasury
regulations issued on April 10, 2007, it is intended that the payments set forth
in this Agreement to Employee either: (i) are exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) under either the separation
pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as a
short-term deferral pursuant to Treasury regulation §1.409A-1(b)(4), and for
purposes of each such exemption, each installment paid to the Employee shall be
considered a separate payment or (ii) comply with Section 409A of the Code. The
Bank agrees not to report the payments to Employee which are exempt from or
comply with Section 409A of the Code on the Employee’s Form W-2 as being subject
to the imposition of penalties under Section 409A of the Code (“409A
Penalties”). In the event the terms of this Agreement would subject the Employee
to the 409A Penalties, the party making the determination shall immediately
notify the other party in writing (referred to as “Written Notice”) that one or
more payments provided by the Agreement do not satisfy Section 409A of the Code.
The Bank and Employee shall cooperate diligently to, within 10 days of such
Written Notice, amend the payment date(s) set forth in the Agreement which would
subject Employee to the 409A penalties to the first payment date which would not
subject the payment(s) to the 409A Penalties; provided that, there shall be no
amendment of the payment dates or agreement to amend the payment date(s) unless
and until both parties: (i) determine that such amendment of the payment date(s)
is permissible under Section 409A of the Code, the applicable Treasury
regulations and Treasury guidance and (ii) execute a written amendment to the
Agreement which amends the payment date(s).

3.   As set forth in the Variable Incentive Plan (“VIP”), Employee shall be
eligible to receive payment of a pro-rated 2008 VIP award under the plan (for
the period from January 1, 2008 through May 31, 2008 (the employment termination
date) in the event that the Board determines to declare 2008 VIP awards
following the completion of the 2008 VIP performance period on December 31,
2008. Under the VIP, such pro-rated award amount shall not be subject to the 20%
retention. Any pro-rated VIP award paid out under the VIP shall be paid to
Employee when the Bank makes payment of the 2008 VIP awards to active employees
which is expected to be on or before March 15, 2009. If the Board declares 2008
VIP awards for any VIP participant, then, Employee shall receive a pro-rated
2008 VIP award based on the actual achievement level attained for the Bank
performance goals and a pro-rated target award level for Employee’s individual
shared goal. In the event that the Board does not declare 2008 VIP awards for
any VIP participant, then, Employee shall not receive a pro-rated 2008 VIP
award. Any pro-rated VIP award amount shall not be included in the calculation
of Employee’s retirement benefit under the Supplemental Executive Retirement
Plan (“SERP”).   4.   The parties recognize that the payments and benefits under
this Agreement exceed any payments to which Employee might otherwise be entitled
under existing Bank policies in the absence of execution of this Agreement. This
Agreement shall not affect Employee’s rights to any qualified or non-qualified
retirement or thrift plan benefits vested through the date of employment
termination, May 31, 2008. The terms of such qualified and non-qualified
retirement and thrift plans and the elections made thereunder shall govern
payments under those plans. Except as set forth herein, no other payments or
benefits shall be provided by the Bank to Employee following Employee’s
termination of employment.

2



--------------------------------------------------------------------------------



 



5.   Employee hereby confirms that as of his last day of employment he has
returned to the Bank all credit cards, keys, computers, computer software,
files, manuals and any other property of the Bank.   6.   In return for the
payments described above, Employee, on behalf of Employee, Employee’s heirs,
representatives, estates, successors and assigns, does hereby irrevocably and
unconditionally remise, release and forever discharge the Bank, its
predecessors, benefits plans, and any successors thereto, and their past,
present and future officers, directors, trustees, administrators, agents,
attorneys, insurance carriers, consultants or employees, as well as the heirs,
successors and assigns of any such persons or such entities (severally and
collectively called “Releasees”), jointly and individually, from any and all
claims, known and unknown, that Employee has or may have against any of the
Releasees for any acts, practices or events up to and including the effective
date of this Agreement and the continuing effects thereof, it being the
intention of Employee to effect a general release of all such claims. This
release includes any and all claims under any possible legal, equitable, tort,
contract, common law or statutory theory, including, but not limited to, any
claims under Title VII of the Civil Rights Act of 1964, as amended, the
Pennsylvania Human Relations Act, the federal Age Discrimination in Employment
Act of 1967, as amended, the Older Workers Benefit Protection Act, the federal
Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Americans With
Disabilities Act, the City of Pittsburgh Human Relations Ordinance, and other
applicable federal, state, and local statutes, ordinances, executive orders,
regulations and other laws prohibiting discrimination in employment or benefits,
the Employee Retirement Income Security Act of 1974, as amended, and state or
local law claims of any kind whatsoever arising out of or in any way related to
Employee’s employment with the Bank or separation from employment with the Bank.
  7.   Employee also specifically releases all Releasees from any and all claims
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing Employee in connection with this Agreement or in
connection with any matter released in this Agreement.   8.   Notwithstanding
any other language in this Agreement, the parties understand that this Agreement
does not prohibit Employee from filing an administrative charge of alleged
employment discrimination under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Americans With Disabilities
Act of 1990 or the Equal Pay Act of 1963. Employee, however, waives his right to
monetary or other recovery should any federal, state or local administrative
agency pursue any claims on his behalf arising out of or relating to his
employment with and/or separation from employment with the Bank or any of the
other Releasees. This means that by signing this Agreement, Employee will have
waived any right he had to obtain a recovery if an administrative agency pursues
a claim against the Bank or any of the Releasees based on any actions taken by
any of the Releasees up to the date of the signing of this Agreement, and that
Employee will have released the Releasees of any and all claims of any nature
arising up to the date of the signing of this Agreement.   9.   It is expressly
understood and agreed that by entering into this Agreement, the Bank in no way
admits that it has treated Employee unlawfully or wrongfully in any way. To the
contrary, the Bank expressly denies that it has violated any of Employee’s
rights or that it

3



--------------------------------------------------------------------------------



 



    harmed Employee in any way. Neither this Agreement nor the implementation
thereof shall be construed to be, or shall be admissible in any proceeding as,
evidence of an admission by the Bank of any violation of or failure to comply
with any applicable federal, state, or local law, ordinance, agreement, rule,
regulation or order; except that this sentence does not preclude introduction of
this Agreement to establish that Employee’s claims were released and discharged
according to the terms of this Agreement.   10.   Employee agrees that, except
as required by law, the terms and conditions of this Agreement have been and
will be kept completely confidential and have not been and will not be
discussed, disclosed, or revealed, directly or indirectly, to any person,
corporation, or other entity, other than to Employee’s spouse, attorney,
financial advisor, accountant for use on tax matters or to government taxing
agencies or taxing officials. Each party agrees not to make any comment or take
any action (including, without limitation, comments to Bank customers, the media
or professional colleagues) which disparages, defames, or places in a negative
public light the other party.   11.   Employee acknowledges that Employee has
been given the opportunity to consider this Agreement for at least 45 calendar
days, which is a reasonable period of time, and that Employee has been advised
to consult with an attorney about this Agreement prior to executing it. Employee
further acknowledges that Employee has had a full and fair opportunity to
consult with an attorney if Employee desired to do so, that Employee has
carefully read and fully understands all of the provisions of this Agreement,
and that Employee is voluntarily executing and entering into it, intending to be
legally bound hereby. If Employee executes this Agreement in less than 45 days,
he acknowledges that he has thereby waived his right to the full 45-day period.
  12.   For a period of seven calendar days following the execution of this
Agreement, Employee may revoke it by delivery of a written notice of revocation
to the office of the Bank’s General Counsel, Dana A. Yealy, 601 Grant Street,
16th Floor, Pittsburgh, PA 15219 no later than 4:30 p.m. on the seventh day
following the date Employee signs this Agreement. This Agreement shall not
become effective or enforceable before the seven-day revocation period has
expired. A revocation would automatically terminate this Agreement.   13.   The
parties hereto further understand and agree that the terms and conditions of
this Agreement constitute the full and complete understandings and arrangements
of the parties and that there are no agreements, covenants, promises or
arrangements other than those set forth herein. The Bank agrees not to contest
Employee’s filing for unemployment compensation.   14.   This Agreement and
Release shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.   15.   If any of the provisions of this Agreement
are declared or determined by any court to be invalid or unenforceable for any
reason, the remaining provisions and portions of this Agreement — at the Bank’s
sole option — shall be unaffected thereby and shall remain in full force to the
fullest extent permitted by law.

4



--------------------------------------------------------------------------------



 



16.   This Agreement is a legal document in which Employee releases all claims
against the Bank and the other Releasees described in the Agreement, as of the
date Employee signs it. By law, the Bank is required to notify Employee of the
information contained on Exhibit A attached hereto.   17.   This Agreement is
presented for consideration on March 31, 2008.

IN WITNESS WHEREOF, the aforesaid parties, having read this Agreement And
Release and intending to be legally bound hereby, have read, signed, sealed and
delivered it, voluntarily, without coercion and with knowledge of the nature and
consequences thereof.
PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A RELEASE OF CLAIMS.

              WILLIAM G. BATZ        
 
           
 
            /s/ William G. Batz   Witness:   /s/ Julie F. Spiker          
[Signature]        
 
           
Date:
  May 1, 2008   Date:   May 1, 2008
 
           
 
           
 
           
 
            FEDERAL HOME LOAN BANK OF PITTSBURGH      
 
           
 
           
By:
  /s/ John R. Price        
 
           
 
           
Title:
  President and CEO        
 
         
 
           
Date:
  May 1, 2008        
 
         

5



--------------------------------------------------------------------------------



 



Exhibit A

I.   The following employees, by age and job title, are in the limited group of
full-time employees of the Bank’s Management Committee whose employment will be
involuntarily terminated on May 31, 2008 due to job elimination based on ongoing
business needs of the Bank and skills and abilities of the employees:

             
Age as of
March 31, 2008
  Job Title   No.
 
           
60
  Chief Operating Officer     1  

II.   The following is the distribution by age and job title of the full-time
employees of the Bank’s Management Committee who are not included in the limited
group of involuntary terminations on May 31, 2008 due to job elimination based
on ongoing business needs of the Bank and skills and abilities of the employees:

             
Age as of
March 31, 2008
  Job Title   No.
 
           
69
  President & CEO     1  
59
  Managing Dir. Cap. Markets     1  
44
  Chief Information Officer     1  
50
  Chief Risk Officer     1  
45
  Group Director MMA     1  
43
  Chief Financial Officer     1  
49
  General Counsel & Corp. Secretary     1  

6